Order of Appellate Term affirming an order of the City Court of the City of New York, County of Kings, granting plaintiff’s motion for summary judgment, and the judgment entered on said order, reversed on the law, order and judgment of the City Court reversed, with costs in all courts, and motion for summary judgment denied, with ten dollars costs and disbursements. The plaintiff is the holder of certain unpaid cheeks alleged to have been drawn in his favor by the defendant’s intestate. The defendant, administrator, has denied knowledge of the transaction in which the checks were given. On the showing thus far made, it is likely that the plaintiff will succeed at a trial, but the plaintiff is required to establish his claim by formal proof. (Woodmere Academy v. Moskowitz, 212 App. Div. 457.) Carswell, Adel, Taylor and Close, JJ., concur; Lazansky, P. J., dissents.